


110 HR 1856 IH: Palestinian Anti-Terrorism Act

U.S. House of Representatives
2007-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1856
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2007
			Ms. Ros-Lehtinen (for
			 herself, Mr. Cantor,
			 Mr. Chabot,
			 Mr. Pence,
			 Mr. McCaul of Texas, and
			 Mr. Burton of Indiana) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committees on the Judiciary and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Foreign Assistance Act of 1961 and the
		  Palestinian Anti-Terrorism Act of 2006 to further promote the development of
		  democratic institutions in areas under the administrative control of the
		  Palestinian Authority, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Palestinian Anti-Terrorism Act
			 Amendments of 2007.
		2.Limitation on
			 assistance to the Palestinian Authority
			(a)AmendmentSection 620K of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2378b) is amended to read as follows:
				
					620K.Limitation on
				assistance to the Palestinian Authority
						(a)LimitationExcept
				as provided in subsection (e), assistance may be provided under this Act to the
				Palestinian Authority only during a period for which a certification described
				in subsection (b) is in effect.
						(b)CertificationA
				certification described in this subsection is a certification transmitted by
				the President to Congress that contains a determination of the President
				that—
							(1)no ministry,
				agency, or instrumentality of the Palestinian Authority is controlled by a
				foreign terrorist organization and no member of a foreign terrorist
				organization serves in a senior policy making position in a ministry, agency,
				or instrumentality of the Palestinian Authority;
							(2)the Palestinian
				Authority has—
								(A)publicly
				acknowledged Israel’s right to exist as a Jewish state; and
								(B)recommitted itself
				and is adhering to all previous agreements and understandings by the Palestine
				Liberation Organization and the Palestinian Authority with the Government of
				the United States, the Government of Israel, and the international community,
				including agreements and understandings pursuant to the Performance-Based
				Roadmap to a Permanent Two-State Solution to the Israeli-Palestinian Conflict
				(commonly referred to as the Roadmap); and
								(3)the Palestinian
				Authority has taken effective steps and made demonstrable progress
				toward—
								(A)completing the
				process of purging from its security services individuals with ties to
				terrorism;
								(B)dismantling all
				terrorist infrastructure, confiscating unauthorized weapons, arresting and
				bringing terrorists to justice, destroying unauthorized arms factories,
				thwarting and preempting terrorist attacks, and fully cooperating with Israel’s
				security services;
								(C)halting all
				anti-Israel incitement in Palestinian Authority-controlled electronic and print
				media and in schools, mosques, and other institutions it controls, and
				replacing these materials, including textbooks, with materials that promote
				tolerance, peace, and coexistence with Israel;
								(D)ensuring
				democracy, the rule of law, and an independent judiciary, and adopting other
				reforms such as ensuring transparent and accountable governance; and
								(E)ensuring the
				financial transparency and accountability of all government ministries and
				operations.
								(c)RecertificationsNot
				later than 90 days after the date on which the President transmits to Congress
				an initial certification under subsection (b), and every six months
				thereafter—
							(1)the President
				shall transmit to Congress a recertification that the requirements contained in
				subsection (b) are continuing to be met; or
							(2)if the President is
				unable to make such a recertification, the President shall transmit to Congress
				a report that contains the reasons therefor.
							(d)Congressional
				NotificationAssistance made available under this Act to the
				Palestinian Authority may not be provided until 15 days after the date on which
				the President has provided notice thereof to the appropriate congressional
				committees in accordance with the procedures applicable to reprogramming
				notifications under section 634A(a) of this Act.
						(e)Exception
							(1)Assistance to
				support the middle east peace processSubsection (a) shall not apply with respect
				to assistance to the Office of the President of the Palestinian Authority for
				non-security expenses directly related to facilitating a peaceful resolution of
				the Israeli-Palestinian conflict if the President transmits to Congress a
				certification that contains a determination of the President that—
								(A)such assistance is
				critical to facilitating a peaceful resolution of the Israeli-Palestinian
				conflict;
								(B)the President of
				the Palestinian Authority is not a member of or affiliated with a foreign
				terrorist organization and has rejected the use of terrorism to resolve the
				Israeli-Palestinian conflict;
								(C)such assistance
				will not be used to provide funds to any individual who is a member of or
				affiliated with a foreign terrorist organization or who has not rejected the
				use of terrorism to resolve the Israeli-Palestinian conflict; and
								(D)such assistance
				will not be retransferred to any other entity within or outside of the
				Palestinian Authority.
								(2)Additional
				requirementsAssistance described in paragraph (1) may be
				provided only if the President—
								(A)determines that
				the provision of such assistance is important to the national security
				interests of the United States; and
								(B)not less than 30
				days prior to the obligation of amounts for the provision of such
				assistance—
									(i)consults with the
				appropriate congressional committees regarding the specific programs, projects,
				and activities to be carried out using such assistance; and
									(ii)submits to the
				appropriate congressional committees a written memorandum that contains the
				determination of the President under subparagraph (A).
									(f)DefinitionsIn
				this section:
							(1)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
								(A)the Committee on
				Foreign Affairs and the Committee on Appropriations of the House of
				Representatives; and
								(B)the Committee on
				Foreign Relations and the Committee on Appropriations of the Senate.
								(2)Foreign terrorist
				organizationThe term foreign terrorist organization
				means an organization designated as a foreign terrorist organization by the
				Secretary of State in accordance with section 219(a) of the
				Immigration and Nationality Act (8
				U.S.C. 1189(a)).
							(3)Palestinian
				authorityThe term Palestinian Authority means the
				interim Palestinian administrative organization that governs part of the West
				Bank and all of the Gaza Strip (or any successor Palestinian governing entity),
				including the Palestinian Legislative
				Council.
							.
			(b)Applicability to
			 Unexpended FundsSection 620K of the
			 Foreign Assistance Act of 1961, as
			 amended by subsection (a), applies with respect to unexpended funds obligated
			 for assistance under the Foreign Assistance Act
			 of 1961 to the Palestinian Authority before the date of the
			 enactment of this Act.
			(c)Report by
			 Comptroller GeneralNot later than 180 days after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the appropriate congressional committees a report that contains a
			 review of the proposed procedures by which United States assistance to the
			 Palestinian Authority under the Foreign
			 Assistance Act of 1961 will be audited by the Department of State,
			 the United States Agency for International Development, and all other relevant
			 departments and agencies of the Government of the United States and any
			 recommendations for improvement of such procedures.
			(d)Sense of
			 CongressIt is the sense of Congress that the President should be
			 guided by the principles and procedures described in section 620K of the
			 Foreign Assistance Act of 1961, as
			 amended by subsection (a), in providing direct assistance to the Palestinian
			 Authority under any provision of law other than the
			 Foreign Assistance Act of
			 1961.
			3.United Nations
			 agencies and programs
			(a)Review and
			 Report
				(1)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the President shall—
					(A)conduct an audit
			 of the functions of the entities specified in paragraph (2); and
					(B)transmit to the
			 appropriate congressional committees a report containing recommendations for
			 the elimination of such entities and efforts that are duplicative or fail to
			 ensure balance in the approach of the United Nations to Israeli-Palestinian
			 issues.
					(2)Entities
			 specifiedThe entities referred to in paragraph (1) are the
			 following:
					(A)The United Nations
			 Division for Palestinian Rights.
					(B)The Committee on
			 the Exercise of the Inalienable Rights of the Palestinian People.
					(C)The United Nations
			 Special Coordinator for the Middle East Peace Process and Personal
			 Representative to the Palestine Liberation Organization and the Palestinian
			 Authority.
					(D)The NGO Network on
			 the Question of Palestine.
					(E)The Special
			 Committee to Investigate Israeli Practices Affecting the Human Rights of the
			 Palestinian People and Other Arabs of the Occupied Territories.
					(F)Any other entity
			 the President determines results in duplicative efforts or funding or fails to
			 ensure balance in the approach to Israeli-Palestinian issues.
					(b)Implementation of
			 Recommendations by Permanent Representative
				(1)In
			 generalThe United States Permanent Representative to the United
			 Nations shall use the voice, vote, and influence of the United States at the
			 United Nations to seek the implementation of the recommendations contained in
			 the report required under subsection (a)(1)(B).
				(2)Withholding of
			 fundsUntil the President certifies to the Congress that such
			 recommendations have been implemented, the Secretary of State shall withhold
			 from United States contributions to the regular assessed budget of the United
			 Nations for a biennial period amounts that are proportional to the percentage
			 of such budget that are expended for such entities.
				(c)GAO
			 AuditThe Comptroller General of the United States shall conduct
			 an audit of the status of the implementation of the recommendations contained
			 in the report required under subsection (a)(1)(B).
			(d)Withholding of
			 Funds With Respect to the Palestinian Authority
				(1)Assessed
			 contributionsThe Secretary of State shall withhold from United
			 States contributions to the regular assessed budget of the United Nations for a
			 biennial period amounts that are equal to the amounts of such budget that are
			 expended by any United Nations affiliated or specialized agency for assistance
			 directly to the Palestinian Authority.
				(2)Voluntary
			 contributionsThe Secretary of State shall withhold from United
			 States contributions to the voluntary budget of the United Nations for a
			 biennial period amounts that are equal to the amounts of such budget that are
			 expended by any United Nations affiliated or specialized agency for assistance
			 directly to the Palestinian Authority.
				(3)DefinitionFor
			 the purposes of this section, the term amounts of such budget that are
			 expended by any United Nations affiliated or specialized agency for assistance
			 directly to the Palestinian Authority does not include—
					(A)amounts expended
			 during any period for which a certification described in section 620K(b) of the
			 Foreign Assistance Act of 1961 (as
			 amended by section 2(a) of this Act) is in effect with respect to the
			 Palestinian Authority; or
					(B)amounts expended
			 for assistance of the type of assistance described in section 104(c), 104A,
			 104B, or 104C of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151b, 2151b–2, 2151b–3, or 2151b–4) and which
			 would, if provided by the Government of the United States, be permitted under
			 such sections, or under chapter 4 of part II of such Act (22 U.S.C. 2346 et
			 seq.) to carry out the purposes of such sections, by reason of the application
			 of section 104(c)(4) of such Act.
					4.Designation of
			 territory controlled by the Palestinian Authority as terrorist
			 sanctuary
			(a)Statement of
			 policyDuring any period for
			 which a certification described in section 620K(b) of the
			 Foreign Assistance Act of 1961 (as
			 amended by section 2(a) of this Act) is not in effect with respect to the
			 Palestinian Authority, it shall be the policy of the United States to designate
			 the territory controlled by the Palestinian Authority to be in use as a
			 sanctuary for terrorists or terrorist organizations for purposes of section
			 6(j)(5) of the Export Administration Act of
			 1979 (50 U.S.C. App. 2405(j)(5)) and section 140 of the
			 Foreign Relations Authorization Act,
			 Fiscal Years 1988 and 1989 (22 U.S.C. 2656f).
			(b)RepealSection 4 of the Palestinian Anti-Terrorism
			 Act of 2006 (Public Law 109–446; 22 U.S.C. 2378b note) is hereby
			 repealed.
			5.Denial of visas
			 for officials of the Palestinian Authority
			(a)In
			 GeneralExcept as provided in subsection (b), a visa shall not be
			 issued to any alien who is an official of, affiliated with, or serving as a
			 representative of the Palestinian Authority during any period for which a
			 certification described in section 620K(b) of the
			 Foreign Assistance Act of 1961 (as
			 amended by section 2(a) of this Act) is not in effect with respect to the
			 Palestinian Authority.
			(b)ExceptionsThe
			 restriction under subsection (a) shall not apply—
				(1)if
			 the President determines and certifies to the appropriate congressional
			 committees, on a case-by-case basis, that the issuance of a visa to an alien
			 described in such subsection is important to the national security interests of
			 the United States; or
				(2)with respect to
			 visas issued in connection with United States obligations under the Act of
			 August 4, 1947 (61 Stat. 756) (commonly known as the United Nations
			 Headquarters Agreement Act).
				(c)RepealSection 5 of the Palestinian Anti-Terrorism
			 Act of 2006 (Public Law 109–446; 22 U.S.C. 2378b note) is hereby
			 repealed.
			6.Travel
			 restrictions on officials and representatives of the Palestinian Authority and
			 the Palestine Liberation Organization stationed at the United Nations in New
			 York City
			(a)In
			 generalThe President shall
			 restrict the travel of officials and representatives of the Palestinian
			 Authority and of the Palestine Liberation Organization who are stationed at the
			 United Nations in New York City to a 25-mile radius of the United Nations
			 headquarters building during any period for which a certification described in
			 section 620K(b) of the Foreign Assistance Act
			 of 1961 (as amended by section 2(a) of this Act) is not in effect
			 with respect to the Palestinian Authority.
			(b)RepealSection 6 of the Palestinian Anti-Terrorism
			 Act of 2006 (Public Law 109–446; 22 U.S.C. 2378b note) is hereby
			 repealed.
			7.Prohibition on
			 Palestinian Authority and Palestine Liberation Organization representation in
			 the United States
			(a)ProhibitionSubsection (a) of section 7 of the
			 Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446; 22 U.S.C. 2378b
			 note) is amended by inserting or the Palestine Liberation
			 Organization after Palestinian Authority.
			(b)EnforcementSubsection (b)(1) of such section is
			 amended by adding at the end before the period the following , including
			 steps necessary to apply the policies and provisions of subsection (a) to the
			 Permanent Observer Mission of Palestine to the United Nations.
			(c)WaiverSubsection (c) of such section is amended
			 to read as follows:
				
					(c)Waiver
						(1)AuthorityThe
				President may waive the application of subsection (a) for a period of 180 days
				if the President determines and certifies to the appropriate congressional
				committees that such waiver—
							(A)is vital to the
				national security interests of the United States and provides an explanation of
				how the failure to waive the application of subsection (a) would be
				inconsistent with the vital national security interests of the United States;
				and
							(B)would further the achievement of the
				requirements outlined in the certification described in section 620K(b) of the
				Foreign Assistance Act of 1961 (as
				added by section 2(b)(2) of this Act and amended by section 2(a) of the
				Palestinian Anti-Terrorism Act Amendments of 2007).
							(2)RenewalThe
				President may renew the waiver described in paragraph (1) for successive
				180-day periods if the President makes the determination and certification
				described in such paragraph for each such
				period.
						.
			(d)Conforming
			 amendmentThe heading for such section is amended by inserting
			 and Palestine Liberation
			 Organization after Palestinian Authority.
			8.International
			 financial institutions
			(a)United States
			 PolicyIt shall be the policy of the United States that the
			 United States Executive Director at each international financial institution
			 shall use the voice, vote, and influence of the United States to prohibit
			 assistance to the Palestinian Authority unless a certification described in
			 subsection (b) is in effect with respect to the Palestinian Authority.
			(b)CertificationA
			 certification described in this subsection is a certification transmitted by
			 the President to the appropriate congressional committees that contains a
			 determination of the President that the requirements of paragraphs (1), (2),
			 and (3)(A), (B), (C), and (E) of section 620K(b) of the
			 Foreign Assistance Act of 1961 (as
			 amended by section 2(a) of this Act) are being met by the Palestinian
			 Authority.
			(c)DefinitionIn
			 this section, the term international financial institution has the
			 meaning given the term in section 1701(c)(2) of the
			 International Financial Institutions
			 Act.
			(d)RepealSection
			 8 of the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446; 22 U.S.C.
			 2378b note) is hereby repealed.
			9.Diplomatic
			 contacts with Palestinian terror organizationsSection 9 of the Palestinian Anti-Terrorism
			 Act of 2006 (Public Law 109–446; 22 U.S.C. 2378b note) is amended—
			(1)in the matter
			 preceding paragraph (1), by inserting or have substantive
			 contacts after negotiate; and
			(2)in
			 paragraph (4), by inserting and the Palestine Liberation
			 Organization after State of Israel.
			10.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				(2)Palestinian
			 authorityThe term Palestinian Authority has the
			 meaning given the term in section 620K(f)(3) of the
			 Foreign Assistance Act of 1961 (as
			 amended by section 2(a) of this Act).
			
